Mr. Justice Wolf
delivered the opinion of the court.
Where a complainant bases his motion for a change of venue on the convenience of witnesses he must put the court in possession of such facts as will show that the interest of *523justice requires such, a change. It is generally not sufficient merely to repeat in the affidavit for a change the averments of the complaint.
Where the affidavits of the defendant are positive and recite that the facts of the accident are best known to witnesses residing in the place where the suit was brought, the proponent of the motion, the complainant, has not overcome the right of the defendant to be tried in the district where he lives and where the'suit was brought.
In cases of conflicting affidavits the court of appeal will not generally disturb the discretion of the court below. Pascoe v. Baker, 158 Cal. 232.
The fact that the complainant and his witnesses are extremely poor would only be a circumstance to be taken in consideration by the trier, but neither by itself nor with the other facts of the case is a change of venue justified.
The order appealed from must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.